UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 15, 2010 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 001-33628 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ⁪ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) ⁪ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement On October 15, 2010, Energy XXI Gulf Coast, Inc. (“Gulf Coast”), a wholly-owned subsidiary of Energy XXI (Bermuda) Limited (“the Company”), and its lenders entered into the Seventh Amendment to Amended and Restated First Lien Credit Agreement (“Seventh Amendment”). The Seventh Amendment modifications to the First Lien Credit Agreement include; 1) Allowing the establishment of a Swing Line Loan Commitment in an amount initially set at $15 million which is carved out of the $350 million First Lien Credit Agreement borrowing base. The amounts ultimately available under the Swing Line can be adjusted upward or downward by the lenders under certain conditions. 2) Allow for a one-time payment by Gulf Coast to the Company or its subsidiaries of up to $25 million for the purpose of paying premiums or other payments associated with inducing the early conversion of the Company’s 7.25% convertible preferred stock 3) Allow payments by Gulf Coast to the Company or its subsidiaries of up to $9 million in any calendar year, subject to certain terms and conditions, so that the Company may pay dividends on its outstanding preferred stock A copy of the Seventh Amendment is filed as Exhibit 10.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NO. ITEM Seventh Amendment to the Amended and Restated First Lien Credit Agreement - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated: October 18, 2010 By /s/ David West Griffin Name: David West Griffin Title: Chief Financial Officer - 3 - Exhibit Index EXHIBIT NO. ITEM Seventh Amendment to the Amended and Restated First Lien Credit Agreement - 4 -
